Order entered April 7, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00648-CV

                    EARLENE AND CHARLES MARTIN, Appellants

                                            V.

            FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-1201379-A

                                        ORDER
       This Court will consider only arguments and authorities that are properly raised. See

TEX. R. APP. P. 38.3. Appellee’s Motion For Leave To File Sur-Reply is hereby DENIED.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE